Order granting a preference upon the trial court calendar reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The facts alleged by plaintiff, respondent, to have occurred since the making of a prior motion for the same relief, which was denied, are "insufficient, in our opinion, to warrant the granting of the motion. The second motion was virtually an appeal from one Trial Term to another. Such practice is condemned. (Sloan v. Beard, 125 App. Div. 625.) Lazansky, P. J., Young, Kapper, Scudder and Davis, JJ., concur.